DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claim’s amendment dated 7/25/2022.
Response to Arguments
3.	Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. 
The Applicant contends that Cosley does not disclose that a plurality of optical transceivers are installed in a front panel and are adjacent and directly exposed to the fans.
The Examiner respectfully disagrees.  Figure 2-4 of Cosley clearly shows a plurality of optical transceivers (see column 3, lines 20-30; “optical network units”) are installed in a front panel (17; figure 2-4) and are adjacent and directly exposed to the fans (60, 62, 64; figure 3).   

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear whether or not “an opening”, in claim 21, refers to one of “openings” previously recited in claim 14.  The Examiner temporarily interprets that it does.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-5, 6-10, 12, 14-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cosley et al. U.S. Patent 6,317,320 (hereinafter  D2).
Regarding claim 1, D2 teaches an apparatus comprising: 
a fan tray (22; figure 3) comprising a plurality of fans (60, 62, 64; figure 3) for cooling modules (see column 3, lines 20-30; “optical network units”) within a modular electronic system (14; figure 3) with airflow from (see figure 4; air flow arrow 77) a front (where fan tray 22 is positioned) of the modular electronic system to a back (opposite of said front) of the modular electronic system (14); and 
a hinge member (78 + 80; figures 2 and 4) for connecting the fan tray (22) to a front panel (17; figure 3) of the modular electronic system with the plurality of fans positioned in front of the modules;
wherein the fan tray is rotatable (see figure 3) on the hinge member for movement away from the front panel to allow for replacement of one of the modules; and
wherein a plurality of optical transceivers (see column 3, lines 20-30; “optical network units”) are installed in the front panel, the plurality of optical transceivers being adjacent to and directly exposed (see figures 3-4) to the plurality of fans (60, 62, 64; figure 3).
Regarding claim 2, D2 also teaches the apparatus of claim 1 wherein the fan tray (22; figure 3) comprises an enclosure (22) for mating with the front panel (17) of the modular electronic system.
  
Regarding claim 3, D2 also teaches the apparatus of claim 1 wherein the hinge member (78 + 80; figures 2 and 4) is located on one edge (right edge; see figure 4) of the fan tray (22) and wherein an opposite edge of the fan tray (22) comprises a locking member (see label in below figure 3) for locking engagement with the front panel (17).  

    PNG
    media_image1.png
    435
    727
    media_image1.png
    Greyscale

Regarding claim 4, D2 also teaches the apparatus of claim 1 wherein the fan tray comprises a filter (112; figure 6).  

Regarding claim 5, D2 also teaches the apparatus of claim 1 wherein the plurality of fans (60, 62 and 64; figures 3-4) are removably (see figure 4) installed in the fan tray (22; figure 4).

Regarding claim 7, D2 also teaches the apparatus of claim 1 further comprising an opening (space inside enclosure 14; figures 2-3) for receiving cables (implicitly taught) coupled to the plurality of optical transceivers.

Regarding claim 8, D2 also teaches the apparatus of claim 7 wherein said opening is sealed (see column 3, lines 5-10) around the cables.

Regarding claim 9, D2 also teaches the apparatus of claim 7 wherein the cables extend from a side (implicitly taught cables must extend from one of the sides) of the apparatus.

Regarding claim 10, D2 also teaches the apparatus of claim 1 further comprising a locking member (see label in below figure 3) extending from the front panel (17) for locking engagement with the fan tray (22).

    PNG
    media_image2.png
    464
    750
    media_image2.png
    Greyscale


Regarding claim 12, D2 also teaches the apparatus of claim 1 further comprising a locking mechanism (“locking component” shown in above figure 3) for holding the fan tray (22) in position against the front panel (17).  

Regarding claim 14, D2 teaches a modular electronic system comprising: 
a chassis (14; figure 3) for supporting a plurality of optical modules (see column 3, lines 20-30; “optical network units”); 
a front panel (17; figure 3) comprising openings (see figure 3; openings accommodating units 18) for receiving said plurality of optical modules; 
a fan tray (22; figure 3) comprising a plurality of fans (60, 62 and 64; figure 3) for cooling the plurality of optical modules, the plurality of optical modules being adjacent to and directly exposed (see figures 3-4) to the plurality of fans; and 
a hinge member (78 + 80; figures 2 and 4) for connecting the fan tray to the front panel with the plurality of fans positioned in front (see figure 3) of the plurality of optical modules; wherein the fan tray is rotatable (see figure 3) on the hinge member for movement away from the front panel to allow for replacement of one of the  plurality of optical modules.

Regarding claim 15, D2 also teaches the modular electronic system of claim 14 wherein the fan tray comprises an enclosure (40 + 42 + 46 + 48; figures 2-3) for mating with the front panel (17; figure 3).


    PNG
    media_image3.png
    698
    425
    media_image3.png
    Greyscale


Regarding claim 16, D2 also teaches the modular electronic system of claim 14 wherein the hinge member (78 + 80; see figures 2-4) is located on one edge (see figures 2-4) of the fan tray and wherein an opposite edge (see figures 2-4) of the fan tray comprises a locking member (see label in above figure 3) for locking engagement with the front panel.
Regarding claim 17, D2 also teaches the modular electronic system of claim 14 wherein the fan tray comprises a filter (54; figure 2).
Regarding claim 18, D2 also teaches the modular electronic system of claim 14 wherein the plurality of fans are removably (see figure 4; fans 60, 62, 64 are removably installed with screws 68, 70) installed in the fan tray.

Regarding claim 19, D2 also teaches the modular electronic system of claim 14 further comprising a locking member (see label in above figure 3) extending from the front panel for locking engagement with the fan tray.

Regarding claim 21, D2 also teaches the modular electronic system of claim 14, further comprising an opening (83, 84 or 85; figure 4) for receiving cables coupled to the plurality of optical modules.  Note: “for receiving cables coupled to the plurality of optical modules” is merely an intended use.  It’s not a positively claimed limitation.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 11, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over D2.
Regarding claim 11, D2 also teaches the apparatus of claim 10 wherein the front panel (17) comprises one or more fingers (= “locking member” shown in above figure 3) for interlocking with a locking component (see label in above figure 3).  
	Even though, D2 teaches the one or more locking fingers positioned on the front panel, and not on the fan tray, however, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to reverse the position of said locking finger(s) and said locking component of D1, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding claim 13, as mentioned above, D2 teaches the apparatus of claim 1.
However, D1 does not specifically teach a power supply unit is removable from the apparatus with the fan tray in a closed position.
The Examiner took Official Notice that various types of electronic apparatuses/systems have been commonly removably equipped with a power supply unit positioned at the rear end of the apparatus/system.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further equip the apparatus of D1 with a power supply unit that is removable from the rear end, as suggested by the Examiner’s Official Notice, such that the power supply unit would be removable from the apparatus with the fan tray in a closed position.

Regarding claim 20, as mentioned above, D2 teaches the apparatus of claim 14.
However, D2 does not specifically teach a power supply unit is removable from the modular electronic system with the fan tray in a closed position.
The Examiner took Official Notice that various types of electronic apparatuses/systems have been commonly removably equipped with a power supply unit positioned at the rear end of the apparatus/system.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further equip the apparatus of D2 with a power supply unit that is removable from the rear end, as suggested by the Examiner’s Official Notice, such that the power supply unit would be removable from the apparatus with the fan tray in a closed position.
Note:  See MPEP 2144.03(c)

if applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office Action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.
Since the Applicant did not challenge the Examiner’s above given Official Notice, the above given Official Notice has become the Applicant’s prior art admission.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841